Citation Nr: 1242449	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  12-23 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran served on active duty from April 1953 to April 1955.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a February 2010 RO rating decision which denied entitlement to service connection for depression.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

After reviewing the record, the Board finds that additional development of the evidence is warranted prior to further appellate consideration.  Accordingly, the appeal is REMANDED to the RO for the actions stated below.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran seeks entitlement to service connection for a psychiatric disorder.  He states that he was in the infantry and artillery during the Korean War and that he had traumatic experiences which led to his current depression.  Therefore, he maintains that service connection is warranted.  

Although a claimant may identify a particular mental condition on the claims form accompanying his application for VA benefits, the scope of the claim cannot be limited only to the condition stated.  Rather, it must be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that VA obtains in support of the claim."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

In support of the Veteran's claim, VA has obtained evidence from Dr. G. L. R. which reflects the Veteran's treatment for anxiety since December 2003.  The Board notes that the VA records reflect the Veteran's treatment for generalized anxiety disorder in January 2010 and January 2012.  Therefore, the scope of the RO's decision must not only encompass the Veteran's claimed depression but also any other chronic, identifiable psychiatric disorder, including his anxiety and generalized anxiety disorder.

In July 2008, during the development of the claim, the National Personnel Records Center reported that the Veteran's service treatment records, as well as reports from the Army Surgeon General's Office, had been destroyed in a 1973 fire at the Center.  

In cases where records once in the hands of the government are lost, VA has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule. See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim for service connection.  Rather, it increases VA's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases). 

In December 2010, the Veteran submitted NA FORM 13055, Request for Information Needed to Reconstruct Medical Data.  The Veteran completed his current information and signed the document, and in a separate document (VA Form 21-4138), he reported information concerning a claim for disability other than a psychiatric disorder.  With respect to his psychiatric disorder, he did not identify the nature of the illness for which he had sought treatment in service, nor did he indicate the dates of that treatment, whether he received inpatient or outpatient treatment, the organization to which he had been assigned, or the name and location of the medical facility where he had been treated.  Part of that information is currently available.  For example, his DD 214 shows that his most significant assignment had been to the 75th Transportation Company in Fort Sill, Oklahoma.  Therefore, he should, again, be asked to supply information to reconstruct his medical data.  

In his December 2009 claim, the Veteran reported that he had received all of his medical treatment from Dr. G. L. R. and that Dr. R. had treated the Veteran for depression since 1970.  

In January 2010, the RO requested that Dr. R. furnish records of the Veteran's treatment for depression from January 1970 through September 2009.  

Evidence obtained from Dr. R. reflects the Veteran's treatment for anxiety since December 2003.  However, it suggests that there was earlier treatment, as the December 2003 record shows that the Veteran was given a prescription for a "refill" of psychotropic medication.  Therefore, an additional request is warranted for the earlier treatment records from Dr. R.  

Finally, the Board notes that the Veteran has not been examined by VA to determine the nature and etiology of any psychiatric disorder found to be present.  In his August 2012 substantive appeal (VA Form 9), he requested such an examination; and the Board notes that in fire-related cases, such an examination takes on a heightened importance.  

In light of the foregoing discussion, the Board is of the opinion that additional development of the record is warranted, prior to further appellate consideration.  Accordingly, the case is REMANDED to the RO for the following actions:

1.  Provide the Veteran with an additional NA FORM 13055, Request for Information Needed to Reconstruct Medical Data.  Ask the Veteran to supply the information missing from that form which he completed in December 2010.  Specifically, ask him to identify the nature of the illness for which he had sought treatment in service, the dates of that treatment, whether such treatment had been as an inpatient or outpatient, and the name and location of the medical facility where he had been treated in service.  

A failure to respond or a negative response must be noted in writing and associated with the claims folder.

2.  Make another request to Dr. G. L. R. for records of the Veteran's treatment for a psychiatric disorder since January 1970.  

A failure to respond or a negative response must be noted in writing and associated with the claims folder.  

If the requested records are unavailable, notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(e) (2012).

3.  When the actions in parts 1 and 2 have been completed, schedule the Veteran for a psychiatric examination to determine the nature and etiology of any psychiatric disorder(s) found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled.  

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand.  

If a psychiatric disorder(s) is diagnosed, the examiner must identify and explain the elements supporting each diagnosis. 
The examiner must also render an opinion as to whether it is at least as likely as not (at least a 50/50 chance) that the Veteran's psychiatric disorder was first manifested in or as a result of service.  In so opining, the examiner must state how and why he or she reached the decision they did.  

The Veteran is advised that it is his responsibility to report for the examination and to cooperate in the development of his claim.  The consequences for failure to report for a scheduled VA examination, without good cause, may include denial of the claim.  38 C.F.R. § 3.655 (2012).

Should the Veteran fail to report for his examination, a copy of the notice informing him of the date, time, and location of the examination must be associated with the claims folder.  If the notice is returned as undeliverable, that fact must be noted, in writing, and associated with the claims folder.  

4.  When the actions requested in parts 1, 2, and 3 have been completed, undertake any other indicated development.  Then, readjudicate the issue of entitlement to service connection for a psychiatric disorder.  In so doing, the RO must not limit the scope of the decision to the psychiatric disorder claimed by the Veteran.  Rather, it must be consider the claim for any mental disability that may reasonably be encompassed by several factors including the Veteran's description of the claim; the symptoms the Veteran describes; and/or the information the Veteran submits or that VA obtains in support of the claim.  

If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  As with all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action, it must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



